DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0339356 to Schildknecht et al (hereinafter ‘356) in view of US 2014/0036348 to Bennett et al.

A collimator lens (128) that collimates the signal light emitted from a source (114); 
A partial ND filter (124) including a small dot (paragraph 138) having small transmittance (no range is claimed and as broadly interpreted the term “small” is relative. The prior art certainly projects a portion of the emitted light and is smaller than the output beam); wherein
The small dot having the small transmittance is arranged in a part of the partial ND filter (figure 9B), and 
The partial ND filter is arranged such that, when the collimated signal is transmitted, a part of the collimated signal overlaps (figure 11 depicts overlapping profiles).
As to claim 2, the dot size and intensity is varied as claimed.
As to claim 3, the optical axis is altered (figures 5 and 9C).
However, ‘356 fails to explicitly disclose a source being a few mode fiber and the output being collimated onto another few mode fiber. ‘356 does disclose multiple output options including connectored fibers (paragraph 224).  ‘356 also discloses numerous light sources which include lasers, dioides, semiconductors or any type of output light beam. ‘356 serves to output light, then capture said light as a detector to measure a certain predetermined parameter. Changing the type of source and output would be within the level of ordinary skill in the art.
Bennett discloses a few mode input and output fiber with a coupler therebetween. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2021/0257802.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883